ACCEPTED
                                                                                                 14-14-00808-CV
                                                                                   FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                           12/28/2014 4:28:31 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                          CLERK

                                           No. 14-14-00808-CV

                                                                              FILED IN
MARSHA ARD-PHILLIPS                                    §         IN THE FOURTEENTH
                                                                        14th COURT OF APPEALS
Appellant,                                             §                  HOUSTON, TEXAS
                                                                       12/29/2014 8:37:00 AM
v.                                                     §          COURTCHRISTOPHER
                                                                         OF APPEALS    A. PRINE
STEVEN W. ARD,                                         §                        Clerk

Appellee.                                              §             HOUSTON, TEXAS


          APPELLANT’S OPPOSED MOTION FOR EXTENSION

         Marsha Ard-Phillips, Appellant, files this motion to extend

deadline for filing the appellate record and would show the Court the

following:

                                                  Introduction

1. Appellate filed an Affidavit of Indigence on Oct 7, 2014.

2. The trial court signed an order sustaining contests heard on Oct. 22,

         2014.

3. Appellant filed a Texas Access to Justice Foundation Affidavit of

         Indigence with certificate on Nov 3, 2014.

4. There is no deadline for filing this motion.




Appellant’s Motion for Extension - December 27, 2014

                                                                                                     1
                                                       Motion

5. Appellant requested the district clerk’s and court reporters’ records

         in writing on October 13th, 2014, November 6th, 2014 and the

         court reporters’ again on December 17th, 2014.

6. The district clerk’s record and the court reporters’ records and

         exhibits in the 312th and 269th Judicial District Courts are

         necessary to decide the issues on appeal.

7. Appellant is financially unable to comply with Tex. R. App.P.

         §35.3(a)(2) and (b)(3), to pay for the records and has not been able

         to secure arrangements for payment of these appellate records.

8. Appellant requests a 30 day extension of the appellate record filing

         deadline until January 28th, 2014. Tex. R. App. P.

         §10.5(b)(1)(A)(B)

                                         Summary of Argument

9. Appellant has made attempts to obtain the appellate records, has

         been unable to pay for the records, and requests more time for

         doing so.

10. No extension has been previously requested or granted for

         Appellant’s request.                  Tex. R. App. P. §10.5(b)(1)(D)

Appellant’s Motion for Extension - December 27, 2014

                                                                                2
11. Appellant requests more time to make payment arrangements for

         the appellate record.

                                                   Conclusion

12. Appellant is unable to comply with the filing of the appellate record

         deadline at this time. Appellant requests a 30 day extension of the

         deadline for securing payment arrangements and filing the

         appellate record.

                                                       Prayer

13. Appellant seeks an extension of 30 days of the deadline for filing

         the appellate record. Appellant requests all relief in law or in

         equity that Appellant may be justly entitled.

                                                            Respectfully submitted,
                                                            Marsha Phillips /s/ pro se
                                                            State bar No.: 00789548
                                                            12407 N Mopac Expwy
                                                            Suite 250-210, Austin, TX 78758
                                                            (512) 520-5990 Fax (866) 519-3974
                                                            phillipslaw@marshaphillips.com


                                        Certificate of Conference
I certify that I have conferred with Allan Cease by faxed letter dated December
22nd, 2014 and in a December 23rd, 2014 e-mail. He stated he is opposed to
Appellant’s Motion.                                         Marsha Phillips /s/




Appellant’s Motion for Extension - December 27, 2014

                                                                                                3
                                        Certificate of Compliance
I certify that this document was produced on a computer using Microsoft Word 2010
and contains 312 words, (525 all inclusive) as determined by the computer
software's word-count function, excluding the sections of the document listed in
Tex. R. App. Proc. 9.4(i)(1).                           Marsha Phillips /s/



                                           Certificate of Service
I certify that a true copy of the Appellant’s Motion for Extension was served in
accordance with Tex. R. App. Proc. 9.6 on each party or that party’s lead counsel as
follows: party: Steven Ard, counsel: Mr. Allan A. Cease, allancease@comcast.net 56
Sugar Creek Center, Blvd., Suite 300, Sugar Land, TX 77478, phone (281) 980-
0909. Method of Service: eFileTexas.gov. Date of Service: December 28th, 2014.
                                                        Marsha Phillips /s/




Appellant’s Motion for Extension - December 27, 2014

                                                                                       4